DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of SEQ ID NO:1 as a promoter in the reply filed on 02/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of SEQ ID NO:2 as a terminator in the reply filed on 02/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Status
	Claims 1-25 are pending and examined on the merits.

Claim Objections
Claim 2 is objected to because of the following informalities: the claim concludes with “from the same algal species.” For ease of reading the claims, it suggested that the claim to be amended to additionally recite, “as the host cell” to make clear that is the point of comparison. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
The claims are broadly drawn to products comprising and methods using an algal nitrate or nitrite reductase inducible promoter regardless of its structure. Some claims require that the promoter have at least 80% identity to a 100bp segment of on any of the SEQ ID NOs recited in claims 7, 13, and 22.  
The claimed genus includes a limitless genus of structures. Even the claims reciting a SEQ ID NO are quite broad. For example, instant SEQ ID NO:1 is the sequence of a nitrite reductase inducible promoter which is 511 bp in length. To meet the limitation of claim 7, only 80bp needs to be shared which accounts for less than 16% identity to SEQ ID NO:1. Some of the claimed SEQ ID NOs are up to 2000bp in length, which makes the 80bp segment only 4% identical to said SEQ ID NOs.  
The instant disclosure describes isolation of regulatory sequences from nitrate reductase and nitrite reductase genes in Parachlorella. The instant disclosure on confirmed that a promoter from the Parachlorella nitrite reductase gene has the claimed regulatory activity (Paragraphs 0095-0105). The working example is represented by SEQ ID NO:1. The instant specification does not describe functional truncations of SEQ ID NO: 1. No other SEQ ID NOs recited in the claims were confirmed to have the claimed regulatory activity.
These descriptions are insufficient, because only a single working example was provided and there is no primary sequence structures shared between the promoters 
Given the broad scope of the claimed genus, the lack of working examples and the failure to describe the structures required to confer the claimed function, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 

	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-12, 15-21, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Verruto et al (US 2017/0073695 A1).
The claims are drawn to genetically engineered algae comprising a DNA sequence comprising an algal nitrate reductase or nitrite reductase inducible promoter operably linked to a DNA of interest wherein the DNA of interest is not regulated by the promoter in nature and wherein the DNA is integrated into the algal genome (claim 1), wherein the algal reductase or nitrite reductase inducible promoter is from the same algal species (claim 2), wherein the DNA of interest encodes a polypeptide and wherein the polypeptide is heterologous to the algal species (claim 3), wherein the DNA of interest comprises at least one intron that is heterologous to the DNA of interest encoding the polypeptide or functional RNA (claim 4), wherein the DNA of interest encodes a protein listed in claim 5 including a recombinase including a Cre recombinase (claims 5-6), wherein the DNA molecule further comprises a terminator operably linked to the DNA of interest (claim 8), wherein the algae is from the species listed in claim 10 including Nannochloropsis, The claims also are drawn to expression 
Verruto et al disclose (Example 18) a vector comprising a nitrite reductase inducible promoter from N. gaditana operably linked to a Cre recombinase encoding sequence which comprises an intron from N. gaditana operably linked to a nitrite reductase terminator from N. gaditana. They teach transformation of N. gaditana (an 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham, can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663